Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on
11-10-21 has been entered.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
each comprising an inner surface" (emphasis added), "a plurality of coating films disposed covering at least a portion of the inner surface" (emphasis added, no antecedent basis for "the inner surface"), "the grooves include main grooves and lug grooves intersecting to the main grooves" (emphasis added), "the coating films includes a first coating film and a second coating film disposed adjacent to the first coating film in the tire circumferential direction with a gap, the each gap is disposed at each intersection portion of the main grooves and the lug grooves" (emphasis added).  It is unclear how many coating films are required.  It is unclear which groove(s) are provided with coating films.  FOR EXAMPLE: Does claim 24 require at least two coating films wherein the at least two coating films are arranged in a main groove?  FOR EXAMPLE: Does claim 24 require at least two coating films wherein the at least two coating films are arranged in a lug groove?  FOR EXAMPLE: Does claim 24 require at least eight coating films wherein at least two coating films are arranged in one of the lug grooves, at least two coating films are arranged in another of the lug grooves, at least two coating films are arranged in one of the main grooves and at least two coating films are arranged in another of the main grooves?  FOR EXAMPLE: Does claim 24 require at least three coating films wherein the at least three coating films are arranged in a main groove which apparently has at least two intersections?  FOR EXAMPLE: Does claim 24 require at least four coating films wherein at least two coating films are arranged in one of the main grooves and at least two coating films are arranged in another of the main grooves? 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1, 3, 5-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 6,062,283).
	Watanabe discloses a tire having a rubber tread comprising a groove having an inner surface comprising side surfaces and a bottom surface.  FIGURE 7 is reproduced below:

    PNG
    media_image1.png
    327
    307
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    317
    591
    media_image2.png
    Greyscale

The RESIN LAYER 7 comprises thermoplastic or thermoplastic (A) and elastomer (B) in a weight ratio of 10/90 to 90/10.  The RESIN FILM LAYER 7 has a specified air permeation coefficient / low permeability.  The RESIN FILM LAYER 7 may have a color such as red, yellow, green, blue or purple.  The RESIN FILM LAYER 7 may additionally comprise carbon back / titanium oxide.  The RESIN FILM LAYER 7 may have a thickness of 100 micrometers.  The BLACK CONCEALING LAYER 6 comprises, for example, "first thermoplastic elastomer" (ethylene glycidyl methacrylate vinyl acetate) and "second thermoplastic elastomer" (styrene butadiene styrene).  The BLACK CONCEALING LAYER 6 may comprise zinc oxide or titanium oxide.  The BLACK CONCEALING LAYER 6 may comprise organic or inorganic pigment.  The BLACK CONCEALING LAYER 6 may have a thickness of 50 micrometers.  See abstract, columns 37-41, columns 75-79, Table VII-1, FIGURE 7, FIGURE 8.  Thus, each of the RESIN FILM LAYER 7 and the BLACK CONCEALING LAYER 6 may have a non-black color.  The BLACK CONCEALING LAYER 6 keeps black of rubber layer of tire from 
Further, as shown in FIG. 7, it is possible to provide the resin film layer 7 through a black-concealing layer 6 at part or all of a groove surface (groove side walls and groove bottom) of grooves 10 formed in the tread portion 9.  To provide it at the groove surface in this way, the tread surface of the green tire may be covered by the resin film layer 7 through a black-concealing layer 6 and then the tread surface polished.  Note that when providing it at the groove surface in this way, it is also possible to provide the resin film layer 7 at just the slip sign portion showing the degree of wear or the 50% limit indicator portion of snow tires.

See col. 37 lines 43-54, emphasis added. 
	As to claim 1, the claimed tire is anticipated by Watanabe et al's tire.  The claimed coating film reads on RESIN FILM LAYER 7 or BLACK CONCEALING LAYER 6.  The RESIN FILM LAYER 7 inherently has the claimed property of reducing exposure of ultraviolet light to the inner surface when it comprises carbon black or titanium oxide.  The BLACK CONCEALING LAYER 6 inherently has the claimed property of reducing exposure of ultraviolet light to the inner surface when it comprises zinc oxide or titanium oxide.  The claimed wear indicator reads on the slip sign portion.     
	As to claims 3, 5 and 6, see FIGURE 7 and col. 37 lines 43-54.
	As to claim 11, note thickness of 100 micrometers for RESIN FILM LAYER 7 or thickness of 50 micrometers for BLACK CONCEALING LAYER 6. 
8)	Claims 1, 5-7, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517).

a tread rubber that comprises a contact patch; a groove provided in the tread rubber, the groove comprising an inner surface that comprises a bottom surface and side surfaces that connect the bottom surface to the contact patch; a wear indicator provided in the groove; and a coating film disposed covering at least a portion of the inner surface, the coating film reducing exposure of ultraviolet light to the inner surface; wherein the wear indicator has an uppermost surface indicating a terminal stage of wear, the coating film is disposed at a side surface of the groove at a position of the uppermost surface of the wear indicator and further inward than the position of the uppermost surface of the wear indicator, and the coating film is not disposed at the side surface of the groove from the position of the uppermost surface an uppermost position of the wear indicator to an opening of the groove [claim 1],

the coating film is disposed covering the inner surface on a bottom surface side of positions located at 0.5H or inward of 0.5H from the contact patch in a depth direction of the groove, where H is a depth of the groove when the pneumatic tire is new [claim 5],

the coating film is disposed covering the inner surface on a bottom surface side of an upper surface of the wear indicator in a depth direction of the groove [claim 6]

since (1) Watanabe et al discloses a tire having a rubber tread comprising a groove having an inner surface comprising side surfaces and a bottom surface wherein (A) part or all of the inner surface of the groove is covered with a laminate comprising a RESIN FILM LAYER 7 and a BLACK CONCEALING LAYER 6, (B) the RESIN FILM LAYER 7 may additionally comprise carbon back / titanium oxide, (C) the BLACK CONCEALING LAYER 6 may comprise zinc oxide or titanium oxide, and (D) Watanabe et al teaches that the RESIN FILM LAYER 7 may be provided at just the slip sign portion ("wear indicator) showing the degree of wear; (2) Japan 585 teaches providing a wear indicator 4 (raised portion having a height such as 1.8 mm) in a groove to indicate minimum 
	As to claim 7, it would have been obvious to one of ordinary skill in the art to use Watanabe et al's colored groove covering (laminate) to form a first coating film and a second coating film on the bottom of the groove, the first coating film and the second coating film being separated by a gap as claimed and the first coating film and the second coating film being formed from the same coating material (i.e. Watanabe et al's composition) in view of Japan 517's teaching to provide "long" circumferential colored coatings 5 (painted groove bottoms) at the bottom of a circumferential groove wherein the colored coatings 5 are separated by a circumferential gap (uncoated circumferential bottom region of the groove) [FIGURE 3].
	As to claim 11, note thickness of 100 micrometers for RESIN FILM LAYER 7 or thickness of 50 micrometers for BLACK CONCEALING LAYER 6.

9)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Nakano et al (WO 2014/038565).
	As to claim 2, it would have been obvious to one of ordinary skill in the art to dispose a primer film with a water based acrylic emulsion as a main component between the bottom surface (inner surface) of the groove in the tire tread and Watanabe et al's laminate (which may comprise urethane elastomer) in view of Nakano et al's teaching to improve lamination of a polyurethane coating to a rubber substrate such as an automobile tire by using a primer (acrylic emulsion) [abstract, paragraphs 7, 75, 79].
10)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Kogure et al (US 5,370,167).
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's tire such that H > 30% D and H < 5 W in view of Kogure et al's teaching to provide a passenger pneumatic tire with a tread having a grooves such that width W (circumferential groove) = 6 mm, depth H (circumferential groove) = 8.5 mm and tread thickness D is about 11 mm [Example #1].  Thus, H = 77% D and H = 1.4 W.
11)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 026 (JP 2000-142026).
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the sidewalls (inner surface) of Watanabe et al's grooves with a roughness = 
1 to 100 micrometers since Japan 026 teaches providing a tread surface and the surfaces of grooves of the tread with a roughness = 1.5 to 20 micrometers to enhance appearance of the tire [FIGURES 1-2, machine translation].
12)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 010 (JP 2000-038010).
	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's tire (as modified by Japan 517) with a block pattern tread comprising blocks separated by circumferential grooves and lateral grooves as 
13)	Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 715 (JP 08-318715).
	As to claims 7-9, it would have been obvious to one of ordinary skill in the art to provide the coating film (Watanabe et al's groove covering / laminate) disposed covering at least a portion of the inner surface of the main circumferential groove such that the coating film comprises a first coating film and a second coating film disposed adjacent to the first coating film with a gap portion there between (claim 7), length (gap portion) < length (1st / 2nd second coating film) [dimensions of in the tire circumferential direction of the gap portion are less than dimensions in the tire circumferential direction of the first coating film and the second coating film] (claim 8), the gap portion is 
	Thus, Watanabe et al's groove covering / laminate inherently reduces exposure of ultraviolet light and Japan 715 provides ample suggestion to color a bottom a groove using colored coatings separated by a gap.  Also, Japan 715 shows that a tire tread should be provided with circumferential grooves and lug grooves wherein the lug grooves intersect the circumferential main grooves [FIGURE 1]; the placement of the gap portion at an intersection of a lug groove and circumferential groove depending on the desired length of the differently colored films and the desired aesthetic appearance of the tire tread.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 073 (JP 2010-047073).
	As to claims 7 and 10, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's groove covering / laminate disposed covering at least a portion of the inner surface of the main circumferential groove such that the coating film comprises a first coating film and a second coating film disposed adjacent to the first coating film with a gap portion there between (claim 7), width (gap portion) < width (1st / 2nd second coating film) [dimensions of in the tire width direction of the gap portion are less than dimensions in the tire width direction of the first coating film and the second coating film] (claim 10) since (1) Watanabe et al teaches providing a groove in a tire tread with a colored groove covering / laminate and (2) Japan 073 teaches covering the bottom of a circumferential groove in a tire tread with a colored film layer wherein two circumferentially extending colored films being separated by a gap portion and being disposed on the groove bottom [FIGURE 3B] is an alternative to the entire groove bottom being covered by one colored film [FIGURE 3A].
	Thus, Watanabe et al's colored groove covering / laminate inherently reduces exposure of ultraviolet light and Japan 073 provides ample suggestion to color a bottom a groove using colored coatings separated by a gap.
15)	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 677 (JP 2013-159677).
	As to claims 12 and 14, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's colored groove covering / laminate such that Watanabe et al's colored groove covering / laminate has a transmittance with respect to the ultraviolet light having wavelengths from 290 nm to 380 nm of 0.5 or less (claim 12), Watanabe et al's groove colored covering / laminate comprises benzotriazole-based ultraviolet absorber (claim 14) in view of Japan 677's teaching to incorporate weathering agent such as benzotriazole-based ultraviolet absorber in a colored composition for covering bottoms of grooves in a tire tread [paragraphs 5, 26-34, 36].  Thus, Japan 677 provide ample motivation to include ultraviolet absorber in Watanabe et al's colored groove covering / laminate to obtain the predictable and expected benefit of protecting the tire from ultraviolet light. 
Remarks
16)	Applicant’s arguments with respect to claims 1-16 and 24 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
Claims 17-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-12-19.
17)	No claim is allowed.
18)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 12, 2022